                                                      THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5
                          IN THE UNITED STATES DISTRICT COURT
 6                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     UNITED STATES OF AMERICA,                         NO. 2:19-cr-00233-RAJ
 8

 9
                          Plaintiff,
                                                       ORDER GRANTING DEFENDANT’S
10                 v.                                  UNOPPOSED MOTION FOR
                                                       EXTENSION OF SELF-SURRENDER
11   SAMUEL MCKEEMAN,                                  DATE TO JUNE 14, 2021
12                        Defendant.

13
            THIS COURT, having reviewed Defendant Samuel McKeeman’s Fourth
14
     Unopposed Motion for Extension of Self-Surrender Date, and the records and files in this
15
     case, and finding good cause,
16
            IT IS NOW ORDERED that Defendant’s Fourth Unopposed Motion for Extension
17
     of Self-Surrender Date (Dkt. # 42) is GRANTED. The Court ORDERS that the
18
     defendant’s report date is extended from May 31, 2021 to June 14, 2021. He is directed
19
     to report on that date to the Federal Detention Center, Seattle, Washington to begin
20
     commencement of his sentence. Absent extraordinary circumstances, there will be no
21
     further extensions of defendant’s report date.
22
            DATED this 27th day of May, 2021.
23

24                                                      A
25                                                      The Honorable Richard A. Jones
                                                        United States District Judge

                                                                            LAW OFFICES
      ORDER GRANTING UNOPPOSED MOTION FOR                              CALFO EAKES LLP
                                                                 1301 SECOND AVENUE, SUITE 2800
      EXTENSION OF SELF-SURRENDER DATE (CASE                       SEATTLE, WASHINGTON 98101
      NO. 2:19-cr-00233-RAJ) - 1                               TEL, (206) 407-2200 FAX, (206) 407-2224
